Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 11/12/2021 are acknowledged and have been fully considered.  Claims 1-13, 15-17, 19, 53-59, and 67 are now pending.  Claims 14, 18, 20-52, and 60-66 are canceled; claims 1 and 9-12 amended; claims 53-59 and 67 are withdrawn.
Claims 1-13, 15-17, and 19 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Biosynthesis of gold nanoparticles using a kind of flavonol: Dihydromyricetin” (Guo et al., 2014;  .

NPL1 teaches a dihydromyricetin and gold nanoparticle wherein the dihydromyricetin is directly adsorbed on the surface to the gold nanoparticles (see NPL1, abstract). 

NPL1 is silent on the use of a nanoparticle amphiphilic stabilizer wherein the stabilizer is  hydroxypropyl methylcellulose or hydroxypropyl methylcellulose acetate succinate, cyclodextrin, an enteric coating, or an oral dosage form comprising the nanoparticle. 

In regards to claims 9, 11-13, 15, 17, and 19, Barzilay teaches a microparticle oral composition, such as a tablet or capsule (see Barzilay, paragraphs 0010 and 0039), comprising dihydromyricetin as a dietary supplement (see Barzilay, paragraph 0137) and an enteric coating such as hydroxypropylmethyl  cellulose acetate succinate, hydroxypropyl methylcellulose, and cyclodextrin (see Barzilay, paragraph 0034; paragraph 0086).

In regards to claims 1, 9, 11-2, 17, and 19, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of NPL1 with the teachings of Barzilay to formulate a tablet or capsule comprising the nanoparticle composition comprising a dihydromyricetin and metal complex and a stabilizer such as hydroxypropylmethyl cellulose acetate succinate or hydroxypropyl methylcellulose, as the enteric ingredient prevents the dissolution or disintegration of the dietary supplement in the mouth or the proximal sites in the gastric 
In regards to claim 13, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of NPL1 with the teachings of Barzilay to formulate a nanoparticle comprising dihydromyricetin and a metal complex, a stabilizer, and a cyclodextrin as Barzilay teaches that cyclodextrin is an enteric ingredient (see Barzilay, paragraph 0034) which prevents the dissolution or disintegration of the dietary supplement in the mouth or the proximal sites in the gastric environment (see Barzilay, paragraph 0123). Further, Barzilay teaches that the composition is comprised of more than enteric ingredient (see Barzilay, paragraph 0127). Further, Barzilay teaches that a coating of cyclodextrin is used for dissolving in the presence of specific digestive enzymes (see Barzilay, paragraph 0228). It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the nanoparticle of NPL1 with the stabilizer and cyclodextrin of Barzilay according to the known method of making a composition comprising dihydromyricetin and an enteric coating, such as one comprised of cyclodextrin (see Barzilay, paragraphs 0312-0319) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results
In regards to claim 15, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of NPL1 with the teachings of Barzilay to formulate a nanoparticle comprising dihydromyricetin and metal complex with an enteric coating as enteric coated formulations have been widely used to protect drugs or other biologically active agents administered 
In regards to claim 16, NPL1 teaches that the size of the particles is varied in size, from about 25-50nm (see NPL1, Figs. 2, 4, and 6).  

Claims 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Biosynthesis of gold nanoparticles using a kind of flavonol: Dihydromyricetin” (Guo et al., 2014;  referred to as NPL1 as submitted on IDS of 05/12/2021) in view of US PGPUB 20190192444 A1 (Barzilay, 2019; as submitted on IDS of 05/12/2021) as applied to claims 1, 9, 11-13, 15-17 and 19 above, and further in view of “Binding of dihydromyricetin and its metal ion complexes with bovine serum albumin” (Guo, 2014; referred to as NPL2 as submitted on IDS of 05/12/2021).

The teachings of NPL1 and Barzilay have been described supra.

NPL1 and Barzilay are silent on the metal comprising iron, copper, or magnesium.

In regards to claims 3-4 and 6-8, NPL2 teaches a dihydromyricetin metal complex wherein the metal is iron (III), copper(II), magnesium, among others (see NPL2, page 333, column 2, paragraph 2).

. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Biosynthesis of gold nanoparticles using a kind of flavonol: Dihydromyricetin” (Guo et al., 2014; referred to as NPL1 as submitted on IDS of 05/12/2021) in view of US PGPUB 20190192444 A1 (Barzilay, 2019; as submitted on IDS of 05/12/2021) as applied to claims 1, 9, 11-13, 15-17 and 19 above, and further in view of “Solubility advantage of amorphous drugs and pharmaceutical cocrystals” (Babu et al., 2011; referred to as NPL3 as submitted on IDS of 05/12/2021).

The teachings of NPL1 and Barzilay have been described supra. 

The combination of NPL1 and Barzilay is silent on the dihydromyricetin being in an amorphous state. 



In regards to claim 2, it would be obvious to one with ordinary skill in the art to combine the teachings of NPL1, Barzilay, and NPL3 to formulate a nanoparticle comprising a dihydromyricetin and metal complex using amorphous dihydromyricetin as amorphous drugs have a better solubility and are able to dissolve faster (see NPL3, abstract; page 2664, column 2, paragraph 2). One with ordinary skill in the art would be motivated to combine the nanoparticle of NPL1 and Barzilay with the amorphous phase of NPL3 according to the method of making nanoparticles using dihydromyricetin (see NPL1, page 128, synthesis of gold nanoparticles using DMY) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Biosynthesis of gold nanoparticles using a kind of flavonol: Dihydromyricetin” (Guo et al., 2014; referred to as NPL1 as submitted on IDS of 05/12/2021) in view of US PGPUB 20190192444 A1 (Barzilay, 2019; as submitted on IDS of 05/12/2021) as applied to claims 1, 9, 11-13, 15-17 and 19 above, and further in view of US PGPUB 20140302154 A1 (Waldoefner, 2014; as submitted on IDS of 05/12/2021) as evidenced by “Binding of dihydromyricetin and its metal ion complexes with bovine serum albumin” (Guo, 2014; referred to as NPL2 as submitted on IDS of 05/12/2021).

The teachings of NPL1 and Barzilay have been described supra.

The combination of NPL1 and Barzilay is silent on the use of iron(II) in the complex.

In regards to claim 5, Waldoefner teaches that iron(II) and iron(III) compounds of the same anion, such as iron (II) nitrate and iron(III) nitrate, can be used in nanoparticles (see Waldoefner, paragraphs 0032-34). 

In regards to claim 5, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of NPL1 and Barzilay with Waldoefner to formulate a nanoparticle comprising a dihydromyricetin and iron(II) metal complex as it is known that compounds of iron(II) and iron(III) with the same anion can be used in nanoparticles. Further, it is known that different dihydromyricetin-metal complexes can change the transport, disposition, and pharmacological effects of free dihydromyricetin (see NPL2, page 340, column 2, conclusion). It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the nanoparticle of NPL1 and Barzilay with the iron(II) cation of Waldoefner according to the method of making nanoparticles using dihydromyricetin (see NPL1, page 128, synthesis of gold nanoparticles using DMY) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Biosynthesis of gold nanoparticles using a kind of flavonol: Dihydromyricetin” (Guo et al., 2014; referred to as NPL1 as submitted on IDS of 05/12/2021) in view of PGPUB 20170209386 A1 (Pagels, 2017; as submitted on IDS of 05/12/2021)

The teachings of NPL1 have been described supra. 

The teachings of NPL1 are silent on the use of a stabilizer, specifically polystyrene-block-polyethylene glycol, in the composition.

In regards to claim 10, Pagels teaches the use of polystyrene-block-poly(ethylene glycol) as a coating for nanoparticles (see Pagels, paragraph 0018, 0082). 

In regards to claim 10, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of NPL1with the teachings of Pagels to formulate nanoparticle comprising dihydromyricetin and a metal complex coated with polystyrene-block-poly(ethylene glycol) as the coating can modify the surface properties of the particle to make it stable in an aqueous environment (see Pagels, paragraph 0077). It would be obvious to one with ordinary skill in the art to combine the nanoparticle of NPL1 with the coating of Pagels to formulate a nanoparticle comprising a dihydromyricetin and metal complex with a coating to make it stable in an aqueous environment according to the known method of coating a nanoparticle (see Pagels, paragraph 0084) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In response to applicant's argument that that NPL2 does not teach nanoparticles, examiner reminds applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further in the instant case, the rejection is made over NPL1 in view of Barzilay and in further view of NPL2. NPL1 teaches a dihydromyricetin and gold nanoparticle wherein the dihydromyricetin is directly adsorbed on the surface to the gold nanoparticles (see NPL1, abstract). Barzilay teaches a microparticle oral composition, such as a tablet or capsule (see Barzilay, paragraphs 0010 and 0039), comprising dihydromyricetin as a dietary supplement (see Barzilay, paragraph 0137) and an enteric coating such as hydroxypropylmethyl  cellulose acetate succinate, hydroxypropyl methylcellulose, and cyclodextrin (see Barzilay, paragraph 0034; paragraph 0086). NPL2 teaches a dihydromyricetin metal complex wherein the metal is iron (III), copper(II), magnesium, among others (see NPL2, page 333, column 2, paragraph 2). It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of NPL1 and Barzilay with NPL2 to formulate a nanoparticle comprising a dihydromyricetin and different metals, such as iron(III), copper(II), and magnesium, in a complex as it is known that different dihydromyricetin-metal complexes can change the transport, disposition, and pharmacological effects of free dihydromyricetin (see NPL2, page 340, column 2, conclusion). One with ordinary skill in the art would be motivated to combine the dihydromyricetin nanoparticle of NPL1 and Barzilay with the different dihydromyricetin-metal complexes of NPL2 according to the method of making nanoparticles using dihydromyricetin (see NPL1, page 128, synthesis of gold nanoparticles using DMY) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references, specifically Barzilay, show that it is known that the active compound, dihydromyricetin, binds to the stabilizers and other 

In regards to applicant’s argument that NPL3 does not overcome the deficiencies of NPL1 and NPL2, the rejection has been modified as necessitated by amendment to be over NPL1 and Barzilay in further view of NPL3. It would be obvious to one with ordinary skill in the art to combine the teachings of NPL1, Barzilay, and NPL3 to formulate a nanoparticle comprising a dihydromyricetin and metal complex using amorphous dihydromyricetin as amorphous drugs have a better solubility and are able to dissolve faster (see NPL3, abstract; page 2664, column 2, paragraph 2). One with ordinary skill in the art would be motivated to combine the nanoparticle of NPL1 and Barzilay with the amorphous phase of NPL3 according to the method of making nanoparticles using dihydromyricetin (see NPL1, page 128, synthesis of gold nanoparticles using DMY) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In regards to applicant’s argument that NPL1 and NPL2 in further view of Waldoefner does not overcome the deficiencies of NPL1 and NPL2, the rejection has been modified as necessitated by amendment to be over NPL1 and Barzilay in further view of Waldoefner as evidenced by NPL2. It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of NPL1 and Barzilay with Waldoefner to formulate a nanoparticle comprising a dihydromyricetin and iron(II) metal complex as it is known that compounds of iron(II) and iron(III) with the same anion can be used in nanoparticles. Further, it is known that different dihydromyricetin-metal complexes can change the transport, disposition, and pharmacological effects of free dihydromyricetin 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references as NPL1 teaches “a simple method of biosynthesis” without using additional components such as those mentioned in Barzilay and that NPL1 teaches away from the inclusion of a stabilizer, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145). In the instant case, there is no teaching in NPL1 in which the addition of a stabilizer is criticized, discredited, or otherwise discouraged. Furtherin this case, NPL1 teaches that the method and composition can be improved to achieve better control over size, shape, and absolute monodispersivity and that the utilization of potential in herbal medicine for anti-tumor or biomedical applications (see NPL1, page 131, conclusion). Barzilay teaches that enteric coated formulations have been used widely for many years to protect drugs and other biologically active 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references NPL1 , NPL2, and Pagels et al. and that NPL1 teaches away from the inclusion of a stabilizer, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection has been modified as necessitated by amendment to be over NPL1 and Barzilay in further view of Pagels et al. NPL1 teaches that the method and composition can be improved to achieve better control over size, shape, and absolute monodispersivity and that the utilization of potential in herbal medicine for anti-tumor or biomedical applications (see NPL1, page 131, conclusion). Barzilay teaches that enteric coated .
Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/Melissa L Fisher/               Primary Examiner, Art Unit 1611